 Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 1 of 23 PageID #: 62



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

LANGSAM HEALTH SERVICES,                    )
LLC,                                        )
                                            )
                      Plaintiff,            )
                                            ) Case No. 19-cv-01696-LPS
               v.                           )
                                            )
GARDEN MANOR REHAB AND                      )
NURSING OF SOUTHWEST, LLC                   )
d/b/a EMERALD CARE CENTER                   )
SOUTHWEST, LLC; GARDEN                      )
MANOR REHAB AND NURSING OF                  )
TULSA, LLC d/b/a EMERALD CARE               )
CENTER TULSA; GARDEN MANOR                  )
REHAB AND NURSING OF                        )
MIDWEST CITY, LLC d/b/a                     )
EMERALD CARE CENTER                         )
MIDWEST CITY, LLC,                          )
                                            )
                      Defendants.           )


          AMENDED ANSWER TO COMPLAINT, AFFIRMATIVE DEFENSES
                        AND COUNTERCLAIMS

       Defendants, Garden Manor Rehab and Nursing of Southwest, LLC d/b/a Emerald Care

Center Southwest, LLC (“Southwest Facility”); Garden Manor Rehab and Nursing of Tulsa,

LLC d/b/a Emerald Care Center Tulsa (“Tulsa Facility”); and Garden Rehab and Nursing of

Midwest City, LLC d/b/a Emerald Care Center Midwest (Midwest Facility)(Southwest Facility,

Tulsa Facility, and Midwest Facility are collectively referred to herein as “Defendants”), by and

through their attorney, The Law Office of James Tobia LLC, for its answer to Plaintiff’s

Complaint, states as follows:




                                                                                       Page 1 of 23
 Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 2 of 23 PageID #: 63



                                         INTRODUCTION

        1.       This is an action seeking damages for account stated, breach of contract, unjust

enrichment and for violations of the Delaware Commercial Code based on Defendants’ failure to

remit timely payment to Langsam Health Services, LLC, d/b/a both Omnicare of Oklahoma City

and Omnicare of Tulsa (“Omnicare”), premised on contracts in which each Defendant agreed to

pay Omnicare for the provision of pharmaceutical goods and services

        ANSWER:          Defendants deny each and every allegation contained in Paragraph 1 of

Plaintiff’s Complaint.

        2.       Omnicare is an institutional pharmacy that provides such goods and services to

long-term care institutions and skilled nursing facilities, including assisted living centers.

Omnicare provided such goods and services to each Defendant in connection with its

facility(ies).

        ANSWER:          Defendants admit to a business relationship with Omnicare. To the extent

that a response is further required, Defendants lack sufficient knowledge or information from

which to admit or deny the allegations contained in Paragraph 2 of Plaintiff’s Complaint.

        3.       Through this action, Omnicare seeks an award of damages that is at least equal to

the amount owed to it for the products supplied and services rendered to Defendants.

        ANSWER:          Defendants deny each and every allegation contained in Paragraph 3 of

Plaintiff’s Complaint.

                                          THE PARTIES

        4.       Omnicare is a limited liability company, the sole member of which is

NieghborCare Pharmacy Services, Inc. (“NeighborCare”). NeighborCare is incorporated under


                                                                                           Page 2 of 23
 Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 3 of 23 PageID #: 64



the laws of the State of Delaware and maintains its principal place of business in the State of

Ohio.

        ANSWER:        Defendants are without sufficient knowledge with which to form a belief

as to the truth of the allegations contained in Paragraph 4 of Plaintiff’s Complaint and therefore

denies the same and demands strict proof thereof.

        5.     Defendant Garden Manor Rehab and Nursing of Southwest, LLC d/b/a Emerald

Care Center Southwest, LLC (“the Southwest Facility”) is an Oklahoma limited liability

company located at 5600 S. Walker Avenue, Oklahoma City, OK 73109. Upon information and

belief, the members of the Midwest Facility are citizens of either Oklahoma or New York, and

none are citizens of either Delaware or Ohio.

        ANSWER:        Defendants admit the Southwest Facility is a limited liability company

located in Oklahoma and further answering, Defendants object to the allegations contained in

Paragraph 5 of Plaintiff’s Complaint to the extent they are conclusions of law.

        6.     Defendant Garden Manor Rehab and Nursing of Tulsa, LLC d/b/a Emerald Care

Center Tulsa (“the Tulsa Facility”) is an Oklahoma limited liability company located at 2425 S.

Memorial Drive, Tulsa, OK 74129. Upon information and belief, the members of the Midwest

Facility are citizens of either Oklahoma or New York, and none are citizens of either Delaware

of Ohio.

        ANSWER:        Defendants admit the Tulsa Facility is a limited liability company located

in Oklahoma and further answering, Defendants object to the allegations contained in Paragraph

6 of Plaintiff’s Complaint to the extent they are conclusions of law.

        7.     Defendant Garden Manor Rehab and Nursing of Midwest City, LLC d/b/a

Emerald Care Center Midwest (“the Midwest Facility”) is an Oklahoma limited liability
                                                                                         Page 3 of 23
 Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 4 of 23 PageID #: 65



company located at 2900 Parklawn Drive, Midwest City, OK 73110. Upon information and

belief, the members of the Midwest Facility are citizens of either Oklahoma or New York, and

none are citizens of either Delaware or Ohio.

       ANSWER:          Defendants admit the Midwest Facility is a limited liability company

located in Oklahoma and further answering, Defendants object to the allegations contained in

Paragraph 7 of Plaintiff’s Complaint to the extent they are conclusions of law.

       8.      Below, the Southwest Facility, Tulsa Facility, and Midwest Facility are referred to

collectively as the “Emerald Facilities.”

       ANSWER:         Paragraph 8 of Plaintiff’s Complaint speaks for itself and requires no

answer from these Defendants.

                                 JURISDICTION AND VENUE

       9.      This Court has subject matter jurisdiction under 28 U.S.C. §1332 because the

parties are completely diverse and the matter in controversy exceeds $75,000.

       ANSWER:         Defendants admit the allegations made in Paragraph 9 of Plaintiff’s

Complaint.

       10.     This Court has personal jurisdiction over the parties because each Facility

Defendant irrevocably submitted to the jurisdiction of this Court in the contracts at issue, which

are described below. Moreover, in those contracts, the parties each explicitly waived the right to

assert lack of jurisdiction as a defense to any dispute or controversy arising from those contracts.

       ANSWER:         Defendants admit the allegations made in Paragraph 10 of Plaintiff’s

Complaint.

       11.     Venue is proper here because the parties each stipulated and agreed in the

contracts at issue that the state and federal courts of the State of Delaware have jurisdiction over
                                                                                          Page 4 of 23
 Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 5 of 23 PageID #: 66



any dispute or controversy arising from those contracts, to the exclusion of any and all other

possible venues. They further agreed that their respective rights and obligations would be

governed by Delaware law, and explicitly agreed to waive all challenges to improper venue and

forum non conveniens.

       ANSWER:         Defendants admit the allegations made in Paragraph 11 of Plaintiff’s

Complaint.

                                              FACTS

       12.     Omnicare is in the business of providing pharmaceutical goods and related

services to long-term care facilities and skilled nursing facilities, including nursing homes.

       ANSWER:         Defendants are without sufficient knowledge with which to form a belief

as to the truth of the allegations contained in Paragraph 12 of Plaintiff’s Complaint and therefore

denies the same and demands strict proof thereof.

       13.     Omnicare is qualified, licensed, and capable of providing (and does in fact

provide) prescription and nonprescription pharmaceutical products, parenteral nutritional

supplies, and intravenous supplies (“Pharmacy Products), and related services (“Pharmacy

Services”).

       ANSWER:         Defendants are without sufficient knowledge with which to form a belief

as to the truth of the allegations contained in Paragraph 13 of Plaintiff’s Complaint and therefore

denies the same and demands strict proof thereof.

       14.     Omnicare also provides pharmacy consultant services (“Consultant Services”).

       ANSWER:         Defendants are without sufficient knowledge with which to form a belief

as to the truth of the allegations contained in Paragraph 14 of Plaintiff’s Complaint and therefore

denies the same and demands strict proof thereof.
                                                                                          Page 5 of 23
    Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 6 of 23 PageID #: 67



        15.      The Emerald Facilities are nursing and rehabilitation facilities, all of which are

affiliates of a non-party entity, Emerald Health Care.

        ANSWER:           Defendants object to the allegations contained in Paragraph 15 of

Plaintiff’s Complaint to the extent they contain conclusions of law.

        16.      On or about August 1, 2017, each of the Emerald Facilities entered into its own

contracts with Omnicare, pursuant to which Omnicare agreed to provide, and the Emerald

Facilities agreed to pay for, Pharmacy Products, Pharmacy Services, and Consultant Services:

the Pharmacy Products and Services Agreement (the “PSA”) and the Pharmacy Consultant

Agreement (the “PCA”)(each a “Contract” and, collectively, the “Contracts”).1 Each of the

Contracts had an initial two-year term and automatically renewed for two-year terms absent

termination.

        ANSWER:           Defendants object to that Omnicare had a business relationship with

Defendants. Further answering, Plaintiff denies the allegations in Paragraph 16 of Plaintiff’s

Complaint to the extent they are conclusions of law.

        17.      In pertinent part, each Contract provides that Omnicare would submit monthly

invoices to the Emerald Facilities for all fees for which each facility was responsible, and that the

Emerald Facilities would remit full payment within 60 days of the date of the invoice.

        ANSWER:           Paragraph 17 of Plaintiff’s Complaint refers to documents which speak for

themselves.




1
 Each Emerald Facility entered into a set of Contracts – a PSA and PCA – that were separate from the Contracts
executed by the other Emerald Facilities. However, upon information and belief, each Contract was negotiated on
behalf of the Emerald Facilities by a common ownership and management team.
                                                                                                      Page 6 of 23
 Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 7 of 23 PageID #: 68



       18.     Each Contract also provides that invoice charges were to be disputed, if at all,

within 30 days of the invoice date. No charge could be disputed more than 30 days after the

pertinent invoice date.

       ANSWER:            Paragraph 18 of Plaintiff’s Complaint refers to documents which speak for

themselves. Further answering, Defendants object to the allegations contained in Paragraph 18 of

Plaintiff’s Complaint to the extent they are conclusions of law.

       19.     Each contract also provides that the Emerald Facilities may not dispute invoice

charges for which they have failed to remit timely payment in accordance with the terms of the

Contract.

       ANSWER:            Paragraph 19 of Plaintiff’s Complaint refers to documents which speak for

themselves. Further answering, Defendants object to the allegations contained in Paragraph 10 of

Plaintiff’s Complaint to the extent they are conclusions of law.

       20.     Finally, each Contract provides that the failure to remit timely payment for

Pharmacy Products and/or Pharmacy Services would result in interest on any such unpaid

amounts, at the amount of 1.5% (or the maximum rate allowed by law, if less), which accrued

from the date payment became due until receipt of payment by Omnicare.

       ANSWER:            Paragraph 20 of Plaintiff’s Complaint refers to documents which speak for

themselves. Further answering, Defendants object to the allegations contained in Paragraph 20 of

Plaintiff’s Complaint to the extent they are conclusions of law.

       21.     Between August 2017 and April 2018, Omnicare provided Pharmacy Products,

Pharmacy services, and Consultant Services to the Emerald Facilities, for which the Emerald

Facilities failed to remit full payment.


                                                                                         Page 7 of 23
 Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 8 of 23 PageID #: 69



       ANSWER:        Defendants deny each and every allegation contained in Paragraph 21 of

Plaintiff’s Complaint and as such demands strict proof thereof.

       22.     The Southwest Facility owes Omnicare the principal sum of $347,970.25 for

Pharmacy Products, Pharmacy Services, and Consultant Services, and $101,863.33 in interest

accrued on the principal owed through August 31, 2019.

       ANSWER:        Defendants deny each and every allegation contained in Paragraph 22 of

Plaintiff’s Complaint and as such demands strict proof thereof.

       23.     The Tulsa Facility owes Omnicare the principal sum of $330,205.83 for

Pharmacy Products, Pharmacy Services, and Consultant Services, and $94,546.24 in interest

accrued on the principal owed through August 31, 2019.

       ANSWER:        Defendants deny each and every allegation contained in Paragraph 23 of

Plaintiff’s Complaint and as such demands strict proof thereof.

       24.     The Midwest City Facility owes Omnicare the principal sum of $309,174.82 for

Pharmacy Products, Pharmacy Services, and Consultant Services, and $89,368.10 in interest

accrued on the principal owed through August 31, 2019.

       ANSWER:        Defendants deny each and every allegation contained in Paragraph 24 of

Plaintiff’s Complaint and as such demands strict proof thereof.

       25.     Despite timely demands for payment, as required by the Contracts, the Emerald

Facilities have not discharged their obligations or paid the amounts due and owing under the

Contracts.

       ANSWER:        Defendants deny each and every allegation and further answering,

Defendants object to the legal conclusions contained in Paragraph 25 of Plaintiff’s Complaint.


                                                                                       Page 8 of 23
 Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 9 of 23 PageID #: 70



                                COUNT I – ACCOUNT STATED

        26.     Omnicare reasserts and incorporates by reference each allegation above and

below as if fully set forth herein.

        ANSWER:         Defendants restate their answers and objections to Paragraphs 1 through

25 and all following Paragraphs of Plaintiff’s Complaint as through fully stated herein.

        27.     The Contracts are valid and enforceable contracts.

        ANSWER:         Defendants object to the allegations contained in Paragraph 27 of

Plaintiff’s Complaint to the extent they are conclusions of law.

        28.     Pursuant to the Contracts, Omnicare sent monthly invoices to each of the Emerald

Facilities, detailing all fees for which it was responsible.

        ANSWER:         Defendants deny each and every allegation contained in Paragraph 28 of

Plaintiff’s Complaint and as such demands strict proof thereof.

        29.     No Emerald Facility has timely disputed the amount owed, and none of them have

remitted timely payment for the goods and services it received. Accordingly, the Emerald

Facilities have waived the right to challenge and have admitted the amounts due.

        ANSWER:         Defendants deny each and every allegation and further answering,

Defendants object to the legal conclusions contained in Paragraph 29 of Plaintiff’s Complaint.

                             COUNT II – BEACH OF CONTRACT

        30.     Omnicare reasserts and incorporates by reference each allegation above and

below as if fully set forth herein.

        ANSWER:         Defendants restate their answers and objections to Paragraphs 1 through

29 and all following Paragraphs of Plaintiff’s Complaint as through fully stated herein.

        31.     The Contracts are valid and enforceable contracts.
                                                                                           Page 9 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 10 of 23 PageID #: 71



        ANSWER:         Defendants object to the allegations contained in Paragraph 31 of

Plaintiff’s Complaint to the extent they are conclusions of law.

        32.     Between August 2017 and April 2018, the Emerald Facilities accepted Pharmacy

Products, Pharmacy Services, and Consultant Services pursuant to the Contracts, for which they

failed to remit full payment.

        ANSWER:         Defendants deny each and every allegation contained in Paragraph 32 of

Plaintiff’s Complaint and as such demands strict proof thereof.

        33.     Despite Omnicare’s timely demands for payment, the Emerald Facilities have not

fully discharged their obligation to pay Omnicare all of the amounts due and owing under the

Contracts.

        ANSWER:         Defendants deny each and every allegation and further answering,

Defendants object to the legal conclusions contained in Paragraph 33 of Plaintiff’s Complaint.

        34.     The Emerald Facilities’ failure to pay Omnicare constitutes a material breach of

each of the Contracts, the direct and proximate result of which is damages to Omnicare in the

amount of $1,273,128.528 (sic), consisting of $987,350.91 in principal and $285,777.67 in

interest accrued through August 31, 2019.

        ANSWER:         Defendants deny each and every allegation and further answering,

Defendants object to the legal conclusions contained in Paragraph 34 of Plaintiff’s Complaint.

                             COUNT III – UNJUST ENRICHMENT

        35.     Omnicare reasserts and incorporates by reference each allegation above and

below as if fully set forth herein.

        ANSWER:         Defendants restate their answers and objections to Paragraphs 1 through

34 and all following Paragraphs of Plaintiff’s Complaint as through fully stated herein.
                                                                                       Page 10 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 11 of 23 PageID #: 72



       36.     Omnicare supplied valuable goods and services to the Emerald Facilities, which

the Emerald Facilities accepted and retained.

        ANSWER:          Defendants deny each and every allegation and further answering,

Defendants object to the legal conclusions contained in Paragraph 36 of Plaintiff’s Complaint.

       37.     Omnicare did not provide these goods and services to the Emerald Facilities

gratuitously; it did so with the reasonable expectation of compensation for the Emerald Facilities.

       ANSWER:           Defendants are without sufficient knowledge with which to form a belief

as to the truth of the allegations contained in Paragraph 37 of Plaintiff’s Compliant and therefore

denies the same and demands strict proof thereof.

       38.     Omnicare has not received fair and adequate payment from the Emerald Facilities

for those goods and services it provided, and the Emerald Facilities accepted.

       ANSWER:           Defendants deny each and every allegation and further answering,

Defendants object to the legal conclusions contained in Paragraph 38 of Plaintiff’s Complaint.

       39.     The Emerald Facilities have been unjustly enriched at the expense of Omnicare.

       ANSWER:           Defendants object to the legal conclusions contained in Paragraph 39 of

Plaintiff’s Complaint.

       40.     The Emerald Facilities have benefited from their unlawful acts, which has caused

Omnicare to suffer injury and monetary loss. The Emerald Facilities have therefore been unjustly

enriched, and equity and good conscience require them to disgorge to Omnicare all such unjust

enrichment in an amount to be determined at trial.

       ANSWER:           Defendants deny each and every allegation and further answering,

Defendants object to the legal conclusions contained in Paragraph 40 of Plaintiff’s Complaint.


                                                                                        Page 11 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 12 of 23 PageID #: 73



                       COUNT IV – GOODS ACCEPTED BETWEEN
                     MERCHANTS, DELAWARE COMMERCIAL CODE

        41.     Omnicare reasserts and incorporates by reference the allegations in Paragraphs 1-

40 as if fully set forth herein.

        ANSWER:          Defendants restate their answers and objections to Paragraphs 1 through

40 of Plaintiff’s Compliant as though fully stated herein.

        42.     Under the Delaware Commercial Code, Omnicare and the Emerald Facilities are

each “merchants,” and Pharmacy Products are “goods.”

        ANSWER:          Defendants refer to the Delaware Commercial Code which speaks for

itself and further answering, Defendants object to the legal conclusions contained in Paragraph

42 of Plaintiff’s Complaint.

        43.     The Emerald Facilities demonstrated their acceptance of Omnicare’s satisfactory

goods by not rejecting them, but instead by using them for their own business.

        ANSWER:          Defendants object to Paragraph 43 of Plaintiff’s Complaint to the extent it

contains conclusions of law.

        44.     Omnicare invoiced the Emerald Facilities for all they goods they accepted.

        ANSWER:          Defendants deny each and every allegation contained in Paragraph 44 of

Plaintiff’s Complaint.

        45.     The Emerald Facilities thus owe Omnicare damages, in an amount equal to the

principal invoiced and interest thereon, for the Pharmacy Goods sold and delivered by Omnicare

and accepted without objection by the Emerald Facilities.

        ANSWER:          Defendants deny each and every allegation and further answering,

Defendants object to the legal conclusions contained in Paragraph 45 of Plaintiff’s Complaint.

                                                                                         Page 12 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 13 of 23 PageID #: 74



                                  AFFIRMATIVE DEFENSES

        Defendants, Garden Manor Rehab and Nursing of Southwest, LLC d/b/a Emerald Care

Center Southwest, LLC; Garden Manor Rehab and Nursing of Tulsa, LLC d/b/a Emerald Care

Center Tulsa; and Garden Rehab and Nursing of Midwest City, LLC d/b/a Emerald Care Center

Midwest (collectively referred to herein as “Defendants”), by and through their attorney, The

Law Office of James Tobia LLC, while continuing to deny any liability to Plaintiff and without

prejudice to their Answer set forth above, for their affirmative defenses to Plaintiff’s Complaint ,

states as follows:

                                     First Affirmative Defense

        This action and each claim asserted herein fails to state sufficient facts to constitute any

claim for relief.

                                   Second Affirmative Defense

        Defendants acted responsibly and in good faith at all times material herein based on

relevant facts and circumstances known to him at the time.

                                    Third Affirmative Defense

        The alleged injuries were caused by Plaintiff’s own acts and/or omission with regard to

the obligations under the Agreements, including but not limited to one or more of the following:

        (a)     Plaintiff failed to invoice correct pricing for pharmaceutical products provided;

        (b)     Plaintiff failed to submit bills to appropriate payor source;

        (c)     Plaintiff improperly used split-billing techniques when submitting invoices; and

        (d)     Plaintiff failed to provide appropriate credits for medications returned unused.




                                                                                          Page 13 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 14 of 23 PageID #: 75



                                   Fourth Affirmative Defense

       Defendants reserve the right to assert any additional defense of which it may learn

through discovery.

       WHEREFORE, Defendants, Garden Manor Rehab and Nursing of Southwest, LLC d/b/a

Emerald Care Center Southwest, LLC; Garden Manor Rehab and Nursing of Tulsa, LLC d/b/a

Emerald Care Center Tulsa; and Garden Rehab and Nursing of Midwest City, LLC d/b/a

Emerald Care Center Midwest, deny that the Plaintiff is entitled to judgment against these

Defendants in the sum of any amount whatsoever and these Defendants pray that Plaintiff’s

cause of action be dismissed and that judgment be entered in favor of Defendants and against the

Plaintiff for any relief this court deems just and proper.




                                                                                      Page 14 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 15 of 23 PageID #: 76



      COUNTERCLAIM I - DEFENDANT-COUNTERCLAIMANT PLAINTIFF THE
  SOUTHWEST FACILITY AGAINST PLAINTIFF-COUNTERCLAIM DEFENDANT
                     FOR COMMON LAW FRAUD

   1. The allegations and answers to Plaintiff-Counterclaim Defendant’s Complaint are

restated and incorporated herein by reference.

   2. Jurisdiction and venue are proper for this counterclaim to the extent that they are deemed

proper for Plaintiff-Counterclaim Defendant’s initial allegations.

   3. Pursuant to the Southwest Facility Pharmacy Agreement, the Southwest Facility agreed

to remit payment to Plaintiff-Counterclaim Defendant in exchange for Plaintiff-Counterclaim

Defendant’s delivery of pharmaceutical goods and services to the Southwest Facility.

   4. During the course of the parties’ business relationship going back several years, Plaintiff-

Counterclaim Defendant made numerous demands for payment to the Southwest Facility, but

these payment amounts were fraudulently determined.

   5. Based upon information and belief, Plaintiff-Counterclaim Defendant engaged in a

pattern of inaccurate, deceptive and unconscionable billing practices that were done knowingly

and with the intent to deceive, damage and mislead the Southwest Facility for years, including

but not limited to failing to submit bills to appropriate payor sources; charging for patient

medication despite the patient being discharged; dispensing duplicate and early medication

refills; and submitting hundreds of pages of invoices each month in an attempt to hide their

billing misconduct.

   6. For example, just in the period between August 2017 and April 2018, Plaintiff-

Counterclaim Defendant improperly billed for drugs that were returned unused which caused the

Southwest Facility an additional $11,556.49 in unjustified costs.

   7. Based on information and belief, Plaintiff-Counterclaim Defendant’s inaccurate,
                                                                                         Page 15 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 16 of 23 PageID #: 77



deceptive, and unconscionable billing practices continued over the course of several years; in one

nine (9) month period causing the Southwest Facility approximately $48,236.31 in unjustified

costs.

    8. Upon information and belief, the billing inaccuracies by Plaintiff-Counterclaim

Defendant described above were intentional and designed to deceptively overbill the Southwest

Facility and collect monies not actually owed to Defendant.

    9. These inaccurate, deceptive, and unconscionable billing practices by Plaintiff-

Counterclaim Defendant were done knowingly, and with the intent to deceive, damage, and

mislead the Southwest Facility.

         WHEREFORE, Defendant-Counterclaim Plaintiff the Southwest Facility respectfully

requests that this Court enter judgment in their favor against Plaintiff-Counterclaim Defendant

for an amount in excess of $48,236.31, not including fees and costs, and any further relief this

Court deems just and proper.

      COUNTERCLAIM II - DEFENDANT-COUNTERCLAIMANT PLAINTIFF THE
  SOUTHWEST FACILITY AGAINST PLAINTIFF-COUNTERCLAIM DEFENDANT
                    FOR BREACH OF CONTRACT

    10. The allegations and answers to Plaintiff-Counterclaim Defendant’s Complaint and

paragraphs 1-9 of these Counterclaims are restated and incorporated herein by reference.

    11. In the alternative, the Southwest Facility sues Plaintiff-Counterclaim Defendant for

breach of contract.

    12. The Southwest Facility and Plaintiff-Counterclaim Defendant entered into a valid,

binding, and enforceable contract between them known here as the Southwest Facility Pharmacy

Agreement.

    13. As part of this agreement, Plaintiff-Counterclaim Defendant agreed to provide
                                                                                         Page 16 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 17 of 23 PageID #: 78



pharmaceutical goods and services to the Southwest Facility and charge the Southwest Facility

fair and reasonable prices based on the terms of the contract.

   14. Plaintiff-Counterclaim Defendant failed to charge pursuant to the contracted for terms

and instead submitted deceitful, wrongful, and fraudulent bills to the Southwest Facility in

violation of and in breach of the contract.

   15. For example, Plaintiff-Counterclaim Defendant’s failure to adhere to the agreed upon

contract terms caused the Southwest Facility to be charged $48,236.31 in unjustified costs in just

a nine (9) month period.

   16. Plaintiff-Counterclaim Defendant’s improper billing of the Southwest Facility constitutes

a breach of the Southwest Facility Pharmacy Agreement.

       WHEREFORE, Defendant-Counterclaim Plaintiff the Southwest Facility respectfully

requests that this Court enter judgment in their favor and against Plaintiff-Counterclaim

Defendant for an amount in excess of $48,236.31, not including fees and costs, and any further

relief this Court deems just and proper.

      COUNTERCLAIM III - DEFENDANT-COUNTERCLAIMANT PLAINTIFF THE
   TULSA FACILITY AGAINST PLAINTIFF-COUNTERCLAIM DEFENDANT FOR
                         COMMON LAW FRAUD

   17. The allegations and answers to Plaintiff-Counterclaim Defendant’s Complaint and

paragraphs 1-16 of these Counterclaims are restated and incorporated herein by reference.

   18. Pursuant to the Effective Tulsa Facility Pharmacy Agreement, the Tulsa Facility agreed

to remit payment to Plaintiff-Counterclaim Defendant in exchange for Plaintiff-Counterclaim

Defendant’s delivery of pharmaceutical goods and services to the Tulsa Facility.

   19. During the course of the parties’ business relationship going back several years, Plaintiff-


                                                                                       Page 17 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 18 of 23 PageID #: 79



Counterclaim Defendant made numerous demands for payment to the Tulsa Facility, but these

payment amounts were fraudulently determined.

   20. Based upon information and belief, Plaintiff-Counterclaim Defendant engaged in a

pattern of inaccurate, deceptive and unconscionable billing practices that were done knowingly

and with the intent to deceive, damage and mislead the Tulsa Facility for years, including but not

limited to failing to submit bills to appropriate payor sources; improperly refilling prescriptions

too early; ignoring the availability of medication from the cheapest manufacturer available; and

submitting hundreds of pages of invoices each month in an attempt to hide their billing

misconduct.

   21. For example, just in the period between August 2017 and April 2018, Plaintiff-

Counterclaim Defendant improperly billed for medication returned unused which caused the

Tulsa Facility an additional $9,196.38 in unjustified costs.

   22. Additionally, as a further example of Plaintiff-Counterclaim Defendat’s fraudulent billing

practice, in the period between August 2017 and April 2018, Plaintiff-Counterclaim Defendant

improperly re-billed the Tulsa Facility for medication previously charged for, which costs the

Tulsa Facility an additional $3,020.34 in improper costs.

   23. Based on information and belief, Plaintiff-Counterclaim Defendant’s inaccurate,

deceptive, and unconscionable billing practices continued over the course of several years; in

one nine (9) month period causing Tulsa Facility approximately $34,335.16 in unjustified costs.

   24. Upon information and belief, the billing inaccuracies by Plaintiff-Counterclaim

Defendant described above were intentional and designed to deceptively overbill the Tulsa

Facility and collect monies not actually owed to Defendant.

   25. These inaccurate, deceptive, and unconscionable billing practices by Plaintiff-
                                                                                         Page 18 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 19 of 23 PageID #: 80



Counterclaim Defendant were done knowingly, and with the intent to deceive, damage, and

mislead the Tulsa Facility.

       WHEREFORE, Defendant-Counterclaim Plaintiff the Tulsa Facility respectfully requests

that this Court enter judgment in their favor against Plaintiff-Counterclaim Defendant for an

amount in excess of $34,335.16, not including fees and costs, and any further relief this Court

deems just and proper.

       COUNTERCLAIM IV - DEFENDANT-COUNTERCLAIMANT PLAINTIFF THE
      TULSA FACILITY AGAINST PLAINTIFF-COUNTERCLAIM DEFENDANT
                        FOR BREACH OF CONTRACT

   26. The allegations and answers to Plaintiff-Counterclaim Defendant’s Complaint and

paragraphs 1-25 of these Counterclaims are restated and incorporated herein by reference.

   27. In the alternative, the Tulsa Facility sues Plaintiff-Counterclaim Defendant for breach of

contract.

   28. The Tulsa Facility and Plaintiff-Counterclaim Defendant entered into a valid, binding,

and enforceable contract between them known here as the Effective Tulsa Facility Pharmacy

Agreement.

   29. As part of this agreement, Plaintiff-Counterclaim Defendant agreed to provide

pharmaceutical goods and services to the Tulsa Facility and charge the Tulsa Facility fair and

reasonable prices based on the terms of the contract.

   30. Plaintiff-Counterclaim Defendant failed to charge pursuant to the contracted for terms

and instead submitted deceitful, wrongful, and fraudulent bills to the Tulsa Facility in violation

of and in breach of the contract.

   31. For example, Plaintiff-Counterclaim Defendant’s failure to adhere to the agreed upon


                                                                                        Page 19 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 20 of 23 PageID #: 81



contract terms caused the Tulsa Facility to be charged $34,335.16 in unjustified costs in just a

nine (9) month period.

   32. Plaintiff-Counterclaim Defendant’s improper billing of the Tulsa Facility constitutes a

breach of the Effective Tulsa Facility Pharmacy Agreement.

       WHEREFORE, Defendant-Counterclaim Plaintiff the Tulsa Facility respectfully requests

that this Court enter judgment in their favor and against Plaintiff-Counterclaim Defendant for an

amount in excess of $34,335.16, not including fees and costs, and any further relief this Court

deems just and proper.

     COUNTERCLAIM V - DEFENDANT-COUNTERCLAIMANT PLAINTIFF THE
 MIDWEST FACILITY AGAINST PLAINTIFF-COUNTERCLAIM DEFENDANT FOR
                       COMMON LAW FRAUD

   33. The allegations and answers to Plaintiff-Counterclaim Defendant’s Complaint and

paragraphs 1-32 of these Counterclaims are restated and incorporated herein by reference.

   34. Pursuant to the Midwest Facility Pharmacy Agreement, the Midwest Facility agreed to

remit payment to Plaintiff-Counterclaim Defendant in exchange for Plaintiff-Counterclaim

Defendant’s delivery of pharmaceutical goods and services to Midwest Facility.

   35. During the course of the parties’ business relationship going back several years, Plaintiff-

Counterclaim Defendant made numerous demands for payment to the Midwest Facility, but

these payment amounts were fraudulently determined.

   36. Based upon information and belief, Plaintiff-Counterclaim Defendant engaged in a

pattern of inaccurate, deceptive and unconscionable billing practices that were done knowingly

and with the intent to deceive, damage and mislead the Midwest Facility for years, including but

not limited to failing to submit bills to appropriate payor sources; improperly refilling


                                                                                            Page 20 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 21 of 23 PageID #: 82



prescriptions too early; ignoring the availability of medication from the cheapest manufacturer

available; and submitting hundreds of pages of invoices each month in an attempt to hide their

billing misconduct.

    37. For example, just in the period between August 2017 to April 2018, Plaintiff-

Counterclaim Defendant improperly billed for medication returned unused which caused the

Midwest Facility an additional $7,224.89 in unjustified costs.

    38. Based on information and belief, Plaintiff-Counterclaim Defendant’s inaccurate,

deceptive, and unconscionable billing practices continued over the course of several years; in

one nine (9) month period causing Midwest Facility approximately $34,674.61 in unjustified

costs.

    39. Upon information and belief, the billing inaccuracies by Plaintiff-Counterclaim

Defendant described above were intentional and designed to deceptively overbill the Midwest

Facility and collect monies not actually owed to Defendant.

    40. These inaccurate, deceptive, and unconscionable billing practices by Plaintiff-

Counterclaim Defendant were done knowingly, and with the intent to deceive, damage, and

mislead the Midwest Facility.

         WHEREFORE, Defendant-Counterclaim Plaintiff the Midwest Facility respectfully

requests that this Court enter judgment in their favor against Plaintiff-Counterclaim Defendant

for an amount in excess of $34,674.61, not including fees and costs, and any further relief this

Court deems just and proper.




                                                                                          Page 21 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 22 of 23 PageID #: 83



     COUNTERCLAIM VI - DEFENDANT-COUNTERCLAIMANT PLAINTIFF THE
 MIDWEST FACILITY AGAINST PLAINTIFF-COUNTERCLAIM DEFENDANT FOR
                      BREACH OF CONTRACT

   41. The allegations and answers to Plaintiff-Counterclaim Defendant’s Complaint and

paragraphs 1-40 of these Counterclaims are restated and incorporated herein by reference.

   42. In the alternative, the Midwest Facility sues Plaintiff-Counterclaim Defendant for breach

of contract.

   43. The Midwest Facility and Plaintiff-Counterclaim Defendant entered into a valid, binding,

and enforceable contract between them known here as the Midwest Facility Pharmacy

Agreement.

   44. As part of this agreement, Plaintiff-Counterclaim Defendant agreed to provide

pharmaceutical goods and services to the Midwest Facility and charge the Midwest Facility fair

and reasonable prices based on the terms of the contract.

   45. Plaintiff-Counterclaim Defendant failed to charge pursuant to the contracted for terms

and instead submitted deceitful, wrongful, and fraudulent bills to the Midwest Facility in

violation of and in breach of the contract.

   46. For example, Plaintiff-Counterclaim Defendant’s failure to adhere to the agreed upon

contract terms caused Midwest Facility to be charged $34,674.61 in unjustified costs in just a

nine (9) month period.

   47. Plaintiff-Counterclaim Defendant’s improper billing of the Midwest Facility constitutes a

breach of the Midwest Facility Pharmacy Agreement.

       WHEREFORE, Defendant-Counterclaim Plaintiff the Midwest Facility respectfully

requests that this Court enter judgment in their favor and against Plaintiff-Counterclaim


                                                                                       Page 22 of 23
Case 1:19-cv-01696-LPS Document 10 Filed 11/12/19 Page 23 of 23 PageID #: 84



Defendant for an amount in excess of $34,674.61, not including fees and costs, and any further

relief this Court deems just and proper.

                                            Respectfully Submitted,

                                            By:    /s/ James Tobia
                                            James Tobia (DE Bar No. 3798)
                                            THE LAW OFFICE OF JAMES TOBIA, LLC
                                            1716 Wawaset Street
                                            Wilmington, DE 19806
                                            (302)655-5303
                                            Attorney for Defendants

                                            OF COUNSEL:
                                            NATAHN & KAMIONSKI, LLP
                                            33 W. Monroe, St., Suite 1830
                                            Chicago, IL 60603
                                            (312)612-2255




                                                                                     Page 23 of 23
